3/12/2015                                                                      TDCJ Offender Details

                                                                                                       TDCJ Home             New Offender Search
        TEXAS DEPARTMENT OF CRIMINAL JUSTICE




   Offender Information Details
     Return to Search list




   SID Number:                                                             06432681

   TDCJ Number:                                                            01699972

   Name:                                                                   COLLINS.ALJERO SENTESE

   Race:                                                                   B

   Gender:                                                                 M

   DOB:                                                                    1981-01-23

   Maximum Sentence Date:                                                  LIFE WITHOUT PAROLE

   Current Facility:                                                       EASTHAM

   Projected Release Date:                                                 LIFE WITHOUT PAROLE

   Parole Eligibility Date:                                                LIFE WITHOUT PAROLE

   Offender Visitation Eligible:                                           YES

   Information provided is updated once daily during weekdays and multiple times
   per day
   on visitation days. Because this information is subject to change, family
   members and
   friends are encouraged to call the unit prior to traveling for a visit



   SPECIAL INFORMATION FOR SCHEDULED RELEASE:
                                                                    /


   Scheduled Release Date:                                              Offender is not scheduled for release at
                                                                        this time.

   Scheduled Release Type:                                              Will be determined when release date is
                                                                        scheduled.

   Scheduled Release                                                    Will be determined when release date is
   Location:                                                            scheduled.




   Offense History
        Offense                                              Sentence                          Case        Sentence (YY-MM-
                                  Offense                                        County
            Date                                                 Date                           No.              DD)
       2001-07-06 |           POSS COCAINE              | 2002-06-27 | HARRIS | 881498 J                           2-00-00         |
http://offender.tdcj .state.tx.us/OffenderSearch/offenderDetail.action?sid=06432681                                                                1/2
3/12/2015                                                                       TDCJ Offender Details


       2002-06-20                    UUMV                      2002-06-27              HARRIS   915700     270 Days

                            POSS CS COC LESS
       2006-07-24                                              2006-11-22              HARRIS   1077775    210 Days
                                   1G

   | 2009-06-22              CAPITAL MURDER                    2011-02-17              HARRIS   1222489    5555-55-55




     Return to Search list




   The Texas Department of Criminal Justice updates this information regularly to ensure that it is
   complete and accurate, however this information can change quickly. Therefore, the information on
   this site may not reflect the true current location, status, scheduled termination date, or other
   information regarding an offender.

   For questions and comments, you may contact the Texas Department of Criminal Justice, at (936)
   295-6371 or webadminfatdcj.texas.gov. This information is made available to the public and law
   enforcement in the interest of public safety. Any unauthorized use of this information is forbidden and
   subject to criminal prosecution.


                                                  New Offender Search                     TDCJ Home Page




http://offender.tdcj.state.tx.us/OffenderSearch/offenderDetail.acti on?sid= 06432681                                    2/2